HALL, Judge.
Richard Granger appeals his conviction and sentence for discharge of a destructive device and conspiracy. He presents several issues for review; however, we find merit only in the issue relating to scrivener’s errors.
We agree that scrivener’s errors appear on the written judgment and sentencing documents, as well as on the probation order. The entries for the degree of each crime on the written judgment have been inadvertently transposed. Count 1, conspiracy to discharge a destructive device under section 777.04(3), Florida Statutes (1985), should be indicated as a second-degree felony. Count 2, discharge of a destructive device under section 790.161(3), Florida Statutes (1985), should be indicated as a first-degree felony.
Likewise, entries on the sentencing documents for counts 1 and 2 have been interchanged. To be consistent with the trial court’s oral pronouncements, the sentence for count 1 should be indicated as a term of twelve months followed by four years’ probation. The sentence for count 2 should be indicated as a term of ten years’ imprisonment.
The sentences for each count also appear incorrectly on the probation order.
Accordingly, we remand this case for corrections consistent with this opinion, but affirm Granger’s convictions and sentences in all other respects.
CAMPBELL, A.C.J., and FRANK, J„ concur.